Tbeat, J.
It is not the purpose of the court to give a detailed analysis of the testimony, or of the various patents submitted. It may be that all claimed by the plaintiff under the Sherman and Pfeil patents, essential to the issues now under consideration, can have no force, because both of said patents were anticipated or not infringed. Whether this be correct or not, it is evident that so far as the Sherman patent is concerned the defendants do not infringe the same. The mode of attaching and limiting the vibration of the coulter is essentially different; and if not, it is apparent that the device therefor was well known before Sherman obtained his patent, unless his peculiar frame and yoke at the end of the standard constituted his invention. If his invention rests solely on his frame and yoke in combination, then the defendants do not infringe.
A close research into the state of the art at the date of the Pfeil patent and its reissue, shows a very narrow limit for invention. The many contrivances patented and well known, whereby coulters could be attached to plow-beams, and adjusted vertically to single or gang-plows, and limited in vibrations or lateral motion, establish definitely that there was no novelty in Pfeil’s patent, within the meaning of the patent laws of the United States. The mere change of form or position in a collar and spindle connected with a standard from a plow-beam, the rotary rpotion of which is limited by a pin through a slot at one or the other top of the collar and spindle, was not a patentable device. Whether a pin is inserted at the lower end of a spindle, with or without a slot, or is inserted through the collar and spindle with a slot, or is inserted through the spindle above or below the collar, with or without lugs; or whether, as Pfeil originally claimed, the length of the pin is used to strike the arms of the coul-ter, — they are the same, substantially, and had been suggested by others, and were well known to the art.
The court can discover nothing patentable in the Pfeil patents, and no infrigement of the Sherman patents. Decree dismissing the bill, ' with costs, respectively.